Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb 16, 2022, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapalain (4,525,007) (see IDS). 
RE claim 1, Chapalain (4,525,007) discloses a shackle (see Figs. 1-9) for a choker hitch, the shackle comprising: a shackle body (2, 2) (Fig. 2) having a first end portion (11a) (see Fig. 3) and a second end portion (35), a stabilizer portion (see Exhibit A including pin 3) positioned between the first end portion (11a) and the second end portion (35), and a first leg (2) (see Fig. 2) and a second leg (2) fixedly spaced apart by the stabilizer, wherein the stabilizer is connectedly positioned between the first leg and the second leg, and wherein the first leg (2) includes a front mounting surface (see Fig. 1) (see Exhibit B); the shackle body further comprising a load-facing surface (see Exhibit B) extending from the first end portion to  the second end portion, the load-facing surface formed from at least a portion of an outer side surface of one or more of the first leg (2), the second leg, and the stabilizer, wherein the load-facing surface comprises a gripping surface for contacting and gripping a load (see Exhibit B); and a remotely releasable pin device comprising a pin (37) (see Figs. 2, 4, and 10) removably positioned across the second end portion (35) of the shackle body and releasably connecting the first leg to the second leg at the second end portion.
RE claim 4, Figs. 4 and 10 of Chapalain’s device (4,525,007) teach a pull-pin body (37) mounted to the first leg (2), the pull-pin body including a threaded hole (18, 13, 13a) and other means, which is considered as a retaining element, for retaining the pin with the pull-pin body during operation. 

  Exhibit A
[AltContent: textbox (Stabilizers )][AltContent: arrow][AltContent: arrow]                
    PNG
    media_image1.png
    326
    328
    media_image1.png
    Greyscale


                 Exhibit B
[AltContent: textbox (Load-facing surface or gripping surface)][AltContent: arrow]          
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

RE claims 7 and 8, Figs. 2 and 4 of Chapalain’s device (4,525,007) also show a longitudinal axis of the shackle defining a direction along a length of the shackle body extending from the first end portion to the second end portion (See Fig. 2), and the front mounting surface defining a longitudinal plane of the shackle. 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chapalain (4,525,007) in view of Lessing et al. (US 2016/0136820). 
RE claim 2, Chapalain’s shackle (4,525,007), as presented above, does not specifically show that the gripping surface is formed from a rubber pad adhered to the load-facing surface. However, Fig. 10A of Lessing et al. (US 2016/0136820) teaches a gripper pad (2802a-d) being made of rubber (see paragraph [0084]). Thus, it would have been obvious to those skilled in the gripping technology to provide the pad to be made of rubber on gripping surface of one of the load-facing surface formed from at least a portion of an outer side surface of one or more of the first leg, the second leg, and the stabilizer of the Chapalain’s shackle (4,525,007) as taught by Lessing et al. (US 2016/0136820) to prevent damaging the grasped object or items to a user. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chapalain (4,525,007) in view of Condon (5,746,401).  
RE claim 2, Chapalain’s shackle (4,525,007), as presented above, does not specifically show that the gripping surface is concave to conform to a curved load.  However, Fig. 10 of Condon (5,746,401) teaches a curved surface on the fastener having a ratchet buckle (68) provided for conforming a curved load. Thus, it would have been obvious to those skilled in the gripping technology to optimize the gripping surface (see Exhibit B of Fig. 1) of Chapalain’s shackle (4,525,007), to be a curve surface as taught by Condon (5,746,401) to firmly grasp a circular or curved load. Moreover, Fig. 5 of Condon (5,746,401) teaches a curved surface (upper surface) on the fastener provided for conforming a curved load. Thus, it also would have been obvious to those skilled in the gripping technology to optimize the gripping surface (see Exhibit B of Fig. 1) of Chapalain’s shackle (4,525,007), to be a curve surface as taught by Condon (5,746,401) not only to firmly grasp but also to provide a stability to grasp a circular or curved load. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chapalain (4,525,007) (See IDS) in view of Payne et al. (7,614,209) (see IDS). 
Fig. 2 of Chapalain (4,525,007), as presented above, shows a rod or shaft (3) positioned across the first end portion, but does not specifically show the rod is being removably positioned across the first end portion, the rod rigidly and removably connecting the first leg to the second leg at the first end portion and the first leg further comprising a through-hole through which the rod is retractably positioned. However, Figs. 2 and 3 of Payne et al. (7,614,209) teach a rod (18) removably positioned across the first end portion. the first leg further comprising a through-hole through which the rod is retractably positioned (See Figs. 3, 4, and 7). Thus, it would have been obvious to those skilled in the gripping technology to provide a rod to be removably positioned across the first end portion and the leg with a through-hole of Chapalain (4,525,007) as taught by Payne et al. (7,614,209) to provide flexibility to assemble or disassemble to a user. 
 
Claims 9-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chapalain (4,525,007) (See IDS) and Stanton, Jr. et al. (2,729,126) (see IDS). 
Chapalain’s shackle (4,525,007), as presented above, does not specifically show the pin is oriented at the angle is about 80 degrees, which is the angle is about 80 degrees, between about 75 degrees to about 85 degrees, which is an angle less than 90 degrees to the longitudinal plane. However, Figs. 1-3 of Stanton, Jr. et al. (2,729,126) employ a threaded stem or pin (2) and a first leg (A) and a second leg (B) wherein the first leg (vertical A) providing a threaded hole which is an angle of 83 degree (measured) to firmly grasp an object (C) or conveniently release the object. Thus, it would have been obvious to those skilled in the gripping technology to provide the angularity of the hole on the first leg (2) of Chapalain’s shackle (4,525,007) as taught by Stanton, Jr. et al. (2,729,126) to provide a slight angle to provide a convenience to allow the sling or strap to enclose or release the sling or strap. It is pointed out that the specific angle of the pin is about 80 degrees lacks the criticality as to the detailed research or experiment and as to why the specific angle is required. It appears that 85 degree angle would work as well as 75 degree angle to function the task. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chapalain’s shackle (4,525,007) in view of Lacy, III (6,168,222). 
Chapalain’s shackle (4,525,007), as presented above, does not specifically show the gripping surface is being formed from gripping tape adhered to the load-facing surface. However, Figs. 6A-6C of Lacy, III (6,168,222) show a gripping surface (122, 613) is formed from a gripping tape (603) or a double adhesive tape being adhere to the load-facing surface (see Col. 5, lines 36-49). Thus, it would have been obvious to those skilled in the gripping technology to provide a double adhesive tape on the gripping surface (See Exhibit A of  Fig. 1) of one of the load-facing surface formed from at least a portion of an outer side surface of one or more of the first leg, the second leg, and the stabilizer of the Chapalain’s shackle (4,525,007) as taught by Lacy, III (6,168,222) to prevent damaging both the grasped object or items and the gripping surfaces of the grippers to a user. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chapalain’s shackle (4,525,007) in view of Diaz et al. (7,540,140). 
Chapalain’s shackle (4,525,007), as presented above, does not specifically show the pin is a spring-loaded pin. However, Figs. 2A-10 of Diaz et al. (7,540,140) teach the pin is a spring-loaded (46) pin, the pull-pin body including a spring-loaded locking mechanism configured to position the pin in a closed position for lifting a load and to pull the pin into an open position for releasing a load. Thus, it would have been obvious to those skilled in the gripping technology to provide a spring-loaded pin, instead of a regular pin, on the Chapalain’s shackle (4,525,007) as taught by Diaz et al. (7,540,140) to safely secure the load. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-16 of U.S. Patent No. 11,148,910. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the instant application and the Patent recite the same subject matter of the structural elements. 
For instant, a combination of claims 1, 5, and 15, of the instant application and claim 1 of the Patent recites
“a shackle for a choker hitch, the shackle comprising: a shackle body having a first end portion and a second end portion, a stabilizer portion positioned between the first end portion and the second end portion, and a first leg and a second leg fixedly spaced apart by the stabilizer, wherein the stabilizer is connectedly positioned between the first leg and the second leg, and wherein the first leg includes a front mounting surface; the shackle body further comprising a load-facing surface extending from the first end portion to the second end portion, the load-facing surface formed from at least a portion of an outer side surface of the first leg, the second leg, and the stabilizer, wherein the load-facing surface comprises a gripping surface for contacting and gripping a load, wherein the gripping surface is formed from gripping material adhered to the load-facing surface; a rod removably positioned across the first end portion, the rod rigidly and removably connecting the first leg to the second leg at the first end portion; and a remotely releasable pin device comprising a pin removably positioned across the second end portion of the shackle body and releasably connecting the first leg to the second leg at the second end portion.”
Claim 2 of the instant application and claim 2 of the Patent recites the same subject matter.
Claim 3 of the instant application and claim 3 of the Patent recites the same subject matter.
Claim 4 of the instant application and claim 6 of the Patent recites the same subject matter.
Claim 6 of the instant application and claim 5 of the Patent recites the same subject matter.
Claims 7-14 of the instant application and claims 8-15 of the Patent recites the same subject matter.
Claim 16 of the instant application and claim 7 of the Patent recites the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided suitable references as listed in PTO-892 show various lifting or gripping shackles or chokers. 
Hurley; Garrett Ray, Ecker; Robert J., Dumenigo; Jayson, and Kuehmichel; Manfred disclose a fastener having a curved surface to conform the round or circular shape of a load.
Chapalain; Jean-Pierre, Looker; Robert, and DAVIS FRANK L show a gripping shackles or chokers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652